DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2,5,26-27,31,34-36 and 41-43 objected to because of the following informalities:  the presence of “and/or” makes it impossible to determine the scope of the claim. For the purposes of this office action this is interpreted as “or”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display means for displaying the three-dimensional model in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 26, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 26, 30-32, 37, 38, 40, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco (U.S. Patent No 20180064947A1) in view of Stuebe (U.S. Patent No 20130281854A1).
Regarding claim 1, Pacheco teaches an Electrocardiogram, ECG, device comprising ([0068] The measurements per recording lead of the ECG device may be related to the heart and torso geometry)
one or more electrodes arranged to be placed on a subject ([0028] An ECG is defined herein as any method that (preferably non-invasively) correlates actual electrical activity of the heart muscle to measured or derived (electrical activity) of the heart. In case of a classical electrocardiogram the differences in potential between electrodes on the body surface are correlated to the electrical activity of the heart.)
a three-dimensional camera ([0065] A patient-specific anatomical 3D model of the heart, lungs, and thorax may be generated, e.g. on the basis of an MRI or CT image of the patient, or derived from a model taken from a database adapted to the patients dimensions, e.g. with use of the 3D camera.)
a processor configured to ([0006] generating, using a processing unit, a three-dimensional (3D) activation map showing the propagation of electrical signals through a heart of a patient)
obtain, from the three-dimensional camera, a three-dimensional image of the torso of the subject including position information of the electrodes ([0051] the processing unit 102 may receive information on the positions of ECG leads relative to the anatomy of the patient from a positioning system 109, such as a 3D image and the torso model mapped to the 3D image)
obtain, e.g. from a database, a non-patient-specific three-dimensional anatomical model of the heart and torso for the subject on the basis of the three-dimensional image ([0010] FIG. 1 is an example of a three-dimensional model of a heart. [0011] FIG. 2A is a plan view of a 3D model of electrical activation of a heart.)

    PNG
    media_image1.png
    670
    474
    media_image1.png
    Greyscale

modify the non-patient-specific three-dimensional anatomical model into a patient-specific three-dimensional model of the heart and torso of the subject on the basis of the ultrasound data ([0038] The ECG signals may be combined with a patient-specific three-dimensional anatomical model of the heart…The patient-specific 3D anatomical model may be obtained from…images. Alternatively or additionally, a 3D anatomical model showing closest conformity to the patient may be selected, and optionally modified, from a database including a plurality of 3D anatomical models. The selected, and optionally modified, 3D anatomical model may serve as the patient-specific 3D anatomical model)
determine a position of each electrode in the patient-specific three-dimensional anatomical model based on the three-dimensional image ([0055] Using the positions of ECG leads and the patient-specific model, a lead locator module 105 may determine corresponding positions of the ECG leads in the patient-specific 3D model, to provide an enhanced patient-specific model)
obtain electrocardiogram data from the electrodes ([0051] the processing unit 102 may receive ECG data from an electrocardiographic system 106)
and use the electrocardiogram data and the positions of the electrodes in the three dimensional patient-specific anatomical model for determining a three-dimensional model of electrical heart activity ([0051] the processing unit 102 may receive ECG data from an electrocardiographic system 106. The processing unit may receive patient-specific anatomical data from a medical imaging system 108. Optionally, the processing unit 102 may receive information on the positions of ECG leads relative to the anatomy of the patient from a positioning system 109, such as a 3D image and the torso model mapped to the 3D image. ECG lead positions may also be entered into the system manually.)
Pacheco fails to teach one or more ultrasound probes and obtain, from the one or more ultrasound probes, ultrasound data of the heart of the subject.
However, Stuebe teaches a medical diagnostic system is provided that includes an electrocardiograph (ECG) device having at least one electrode that is configured to obtain electrical data for a heart of a patient. The diagnostic system also includes an ultrasound imaging device having an ultrasound probe that is configured to obtain ultrasound data of the heart of the patient [0006].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device.
Regarding claim 4, Pacheco fails to teach including an ultrasound transmitter.
However, Stuebe teaches the imaging device 108 includes a transmitter 140 that drives an array of transducer elements 142 (e.g., piezoelectric crystals) within the probe 118 to emit pulsed ultrasonic signals into a body or volume [0034].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device.
Regarding claim 5, Pacheco teaches including a robot, wherein the processor is configured to cause the robot to position the electrode(s) and/or ultrasound probe(s) on the basis of a three-dimensional image of the torso of the subject ([0087] a workstation that may be use that includes the processing unit 400, the display 330, and wired or wireless connections to other hardware such as the CT/MRI device 108, the 3D camera 109, the ECG recorder 106, and/or the real-time imaging device 328. The workstation may also include an interface for controlling a surgical device, such as a catheter implantation device or other robotic surgical device).
Regarding claim 6, Pacheco fails to teach wherein the processor is configured to synchronize the obtaining of the ultrasound data to a heart rhythm obtained from the electrocardiogram data obtained from the electrodes.
However, Stuebe teaches In FIG. 8, the signal waveform 410 shows the electrical activity of the patient's heart for four heartbeats. [0063] and the signal waveform 410 may be synchronized with the ultrasound images. For example, FIG. 8 shows a single ultrasound image 418 of a region of interest (ROI) [0064].

    PNG
    media_image2.png
    487
    648
    media_image2.png
    Greyscale

Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device and further to synchronize that data to a heartbeat to improve the computed model.
Regarding claim 8, Pacheco teaches including display means for displaying the three-dimensional model of electrical heart activity to a user ([0007] The cardiac resynchronization system may further include a display configured to display real-time images of the heart, see figure 1 of Pacheco included above for a visual representation of the model).
Regarding claim 26, Pacheco teaches a system for processing measurement data from electrocardiogram, ECG, electrodes on a subject, the system including a processor configured to ([0006] Various embodiments provide methods for performing cardiac resynchronization therapy and a system implementing the methods. Various embodiments may include generating, using a processing unit, a three-dimensional (3D) activation map showing the propagation of electrical signals through a heart of a patient)
obtain, from a three-dimensional camera, a three-dimensional image of the torso of the subject including position information of the electrodes ([0051] the processing unit 102 may receive information on the positions of ECG leads relative to the anatomy of the patient from a positioning system 109, such as a 3D image and the torso model mapped to the 3D image.)
obtain, e.g. from a database, a non-patient-specific three-dimensional anatomical model of the heart and torso for the subject on the basis of the three-dimensional image ([0010] FIG. 1 is an example of a three-dimensional model of a heart. [0011] FIG. 2A is a plan view of a 3D model of electrical activation of a heart)
modify the non-patient-specific three-dimensional anatomical model into a patient-specific three-dimensional model of the heart and torso of the subject on the basis of the ultrasound data ([0038] The ECG signals may be combined with a patient-specific three-dimensional anatomical model of the heart…The patient-specific 3D anatomical model may be obtained from…images. Alternatively or additionally, a 3D anatomical model showing closest conformity to the patient may be selected, and optionally modified, from a database including a plurality of 3D anatomical models. The selected, and optionally modified, 3D anatomical model may serve as the patient-specific 3D anatomical model)
determine a position of each electrode in the patient-specific three-dimensional anatomical model based on the three-dimensional image ([0055] Using the positions of ECG leads and the patient-specific model, a lead locator module 105 may determine corresponding positions of the ECG leads in the patient-specific 3D model, to provide an enhanced patient-specific model)
obtain electrocardiogram data from the electrodes ([0051] the processing unit 102 may receive ECG data from an electrocardiographic system 106)
and use the electrocardiogram data and the positions of the electrodes in the three dimensional patient-specific anatomical model for estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue ([0051] the processing unit 102 may receive ECG data from an electrocardiographic system 106. The processing unit may receive patient-specific anatomical data from a medical imaging system 108. Optionally, the processing unit 102 may receive information on the positions of ECG leads relative to the anatomy of the patient from a positioning system 109, such as a 3D image and the torso model mapped to the 3D image. ECG lead positions may also be entered into the system manually)
Pacheco fails to teach obtain, from one or more ultrasound probes, ultrasound data of the heart of the subject.
However, Stuebe teaches a medical diagnostic system is provided that includes an electrocardiograph (ECG) device having at least one electrode that is configured to obtain electrical data for a heart of a patient. The diagnostic system also includes an ultrasound imaging device having an ultrasound probe that is configured to obtain ultrasound data of the heart of the patient [0006].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device.
Regarding claim 30, Pacheco fails to teach including an ultrasound transmitter.
However, Stuebe teaches the imaging device 108 includes a transmitter 140 that drives an array of transducer elements 142 (e.g., piezoelectric crystals) within the probe 118 to emit pulsed ultrasonic signals into a body or volume [0034].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device.
Regarding claim 31, Pacheco teaches including a robot, wherein the processor is configured to cause the robot to position the electrodes and/or ultrasound probe(s) on the basis of a a three-dimensional image of the torso of the subject ([0087] In various embodiments, a workstation that may be use that includes the processing unit 400, the display 330, and wired or wireless connections to other hardware such as the CT/MRI device 108, the 3D camera 109, the ECG recorder 106, and/or the real-time imaging device 328. The workstation may also include an interface for controlling a surgical device, such as a catheter implantation device or other robotic surgical device).
Regarding claim 32, Pacheco fails to teach wherein the processor is configured to synchronize the obtaining of the ultrasound data to a heart rhythm obtained from the electrocardiogram data obtained from the electrodes.
However, Stuebe teaches In FIG. 8, the signal waveform 410 shows the electrical activity of the patient's heart for four heartbeats. [0063] and the signal waveform 410 may be synchronized with the ultrasound images. For example, FIG. 8 shows a single ultrasound image 418 of a region of interest (ROI) [0064].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device and further to synchronize that data to a heartbeat to improve the computed model.
Regarding claim 37, Pacheco fails to teach wherein the processor is configured to estimate the position of heart scar tissue on the basis of absence or limited motion of the heart wall in the ultrasound data.
However, Stuebe teaches the cardiac cycle analyzer 124 may analyze the anatomical structures shown in the ultrasound images to identify when the anatomical structures have a predetermined relationship with respect to each other. More specifically, the cardiac cycle analyzer 124 may analyze the movements of heart walls and valves and the change in chamber size to identify different stages in the heart cycle. In particular embodiments, the cardiac cycle analyzer 124 identifies an ultrasound image that corresponds to an end diastole of the cardiac cycle [0065].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use imaging data from a device such as an ultrasound to determine damaged or scarred regions of the heart based on the motility of these regions as appearing in the ultrasound image.
Regarding claim 38, Pacheco teaches wherein the processor is configured to select the non-patient-specific three-dimensional anatomical model of the heart and torso on the basis of thorax contours determined from the three-dimensional image ([0052] the processing unit 102 may use a patient-specific 3D anatomical model of the thorax of the patient and the size, orientation, and location of the size, orientation, and location of the heart within the thorax).
Regarding claim 40, Pacheco teaches wherein the processor is configured to align the three-dimensional image and the non-patient-specific three- dimensional anatomical model ([0079] The image integrator 326 may compare and/or align the activation map and the real-time images. Based on the comparison and/or alignment, the activation point(s) may be added to the real-time images as virtual activation point(s), to produce modified real-time images).
Regarding claim 42, Pacheco teaches wherein the processor is configured to modify a position and/or orientation of the heart in the obtained non- patient-specific three-dimensional anatomical model on the basis of the ultrasound data ([0038] The ECG signals may be combined with a patient-specific three-dimensional anatomical model of the heart…The patient-specific 3D anatomical model may be obtained from…images. Alternatively or additionally, a 3D anatomical model showing closest conformity to the patient may be selected, and optionally modified, from a database including a plurality of 3D anatomical models. The selected, and optionally modified, 3D anatomical model may serve as the patient-specific 3D anatomical model).
Regarding claim 43, Pacheco teaches a non-transitory computer readable medium storing computer implementable instructions which when implemented by a programmable computer cause the computer to ([0006] Various embodiments provide methods for performing cardiac resynchronization therapy and a system implementing the methods. Various embodiments may include generating, using a processing unit, a three-dimensional (3D) activation map showing the propagation of electrical signals through a heart of a patient)
obtain a three-dimensional image of the torso of the subject including position information of the electrodes ([0051] the processing unit 102 may receive information on the positions of ECG leads relative to the anatomy of the patient from a positioning system 109, such as a 3D image and the torso model mapped to the 3D image)
obtain a non-patient-specific three-dimensional anatomical model of the heart and torso for the subject on the basis of the three-dimensional image ([0010] FIG. 1 is an example of a three-dimensional model of a heart. [0011] FIG. 2A is a plan view of a 3D model of electrical activation of a heart)
modify the non-patient-specific three-dimensional anatomical model into a patient-specific three-dimensional model of the heart and torso of the subject on the basis of the ultrasound data ([0038] The ECG signals may be combined with a patient-specific three-dimensional anatomical model of the heart…The patient-specific 3D anatomical model may be obtained from…images. Alternatively or additionally, a 3D anatomical model showing closest conformity to the patient may be selected, and optionally modified, from a database including a plurality of 3D anatomical models. The selected, and optionally modified, 3D anatomical model may serve as the patient-specific 3D anatomical model)
determine a position of each electrode in the patient-specific three-dimensional anatomical model based on the three-dimensional image ([0055] Using the positions of ECG leads and the patient-specific model, a lead locator module 105 may determine corresponding positions of the ECG leads in the patient-specific 3D model, to provide an enhanced patient-specific model)
obtain electrocardiogram data ([0051] the processing unit 102 may receive ECG data from an electrocardiographic system 106)
and use the electrocardiogram data and the positions of the electrodes in the three dimensional patient-specific anatomical model for estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue ([0006] generating, using a processing unit, a three-dimensional (3D) activation map showing the propagation of electrical signals through a heart of a patient)
Pacheco fails to teach obtain ultrasound data of the heart of the subject.
However, Stuebe teaches a medical diagnostic system is provided that includes an electrocardiograph (ECG) device having at least one electrode that is configured to obtain electrical data for a heart of a patient. The diagnostic system also includes an ultrasound imaging device having an ultrasound probe that is configured to obtain ultrasound data of the heart of the patient [0006].
Pacheco and Stuebe are considered analogous because both disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the image data necessary for such a device from an ultrasound device.
Claims 2, 7, 27-28, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Stuebe as applied to claims 1 and 26 above, and further in view of Sharf (U.S. Patent No 20140107435A1).
Regarding claim 2, Pacheco in view of Stuebe fails to teach wherein the processor is configured to determine a position and/or orientation of an ultrasound probe on the basis of the three- dimensional image.
However, Sharf teaches an ultrasonic application section 310 is provided with one or more transducers, for example, 3 ultrasound transducers 312 that are connected to ultrasound Tx/Rx unit 306 by one or more leads 311. The position and/or orientation (i.e. the pointing angle) of the one or more transducers are set by the placement mechanism 325, for example as further described below [0069].
Pacheco in view of Stuebe and Sharf are considered analogous because they all disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have data regarding the location of the ultrasound probe used for analysis.
Regarding claim 7, Pacheco in view of Stuebe fails to teach wherein the processor is configured to determine whether or not the obtained ultrasound data is sufficient for modifying the non-patient-specific three-dimensional anatomical model into a patient-specific three-dimensional model of the heart and torso, and if the obtained ultrasound data is insufficient to proceed to obtain additional ultrasound data of the heart of the subject.
However, Sharf teaches the operator can mark the location of the ultrasound transducer on chest, as a sensor positioning site, for example using a marker. The operator optionally documents the angle and the direction of the ultrasound transducer. Now, another sensor positioning site is identified by repeating the above functions. The process repeats until sufficient sensor positioning sites are found.
Pacheco in view of Stuebe and Sharf are considered analogous because they all disclose diagnostic imaging systems for cardiac applications. Locating positioning sites is interpreted as ultrasound data, and the method disclosed in Sharf repeatedly obtains additional ultrasound data until sufficient data is deemed to have been collected. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt this process to a 3D anatomical model.
Regarding claim 27 Pacheco in view of Stuebe fails to teach wherein the processor is configured to determine a position and/or orientation of an ultrasound probe on the basis of the three-dimensional image.
However, Sharf teaches an ultrasonic application section 310 is provided with one or more transducers, for example, 3 ultrasound transducers 312 that are connected to ultrasound Tx/Rx unit 306 by one or more leads 311. The position and/or orientation (i.e. the pointing angle) of the one or more transducers are set by the placement mechanism 325, for example as further described below [0069].
Pacheco in view of Stuebe and Sharf are considered analogous because they all disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have data regarding the location of the ultrasound probe used for analysis.
Regarding claim 28, Pacheco in view of Stuebe fails to teach including a plurality of ultrasound probes.
However, Sharf teaches one or more sensors, such as ultrasonic probes, also known as transducers, are provided [0065].
Pacheco in view of Stuebe and Sharf are considered analogous because they all disclose diagnostic imaging systems for cardiac applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use more than one ultrasound probe for analysis where necessary.
Regarding claim 33, Pacheco in view of Stuebe fails to teach wherein the processor is configured to determine whether or not the obtained ultrasound data is sufficient for modifying the non-patient-specific three-dimensional anatomical model into a patient-specific three-dimensional model of the heart and torso, and if the obtained ultrasound data is insufficient to proceed to obtain additional ultrasound data of the heart of the subject.
However, Sharf teaches the operator can mark the location of the ultrasound transducer on chest, as a sensor positioning site, for example using a marker. The operator optionally documents the angle and the direction of the ultrasound transducer. Now, another sensor positioning site is identified by repeating the above functions. The process repeats until sufficient sensor positioning sites are found.
Pacheco in view of Stuebe and Sharf are considered analogous because they all disclose diagnostic imaging systems for cardiac applications. Locating positioning sites is interpreted as ultrasound data, and the method disclosed in Sharf repeatedly obtains additional ultrasound data until sufficient data is deemed to have been collected. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt this process to a 3D anatomical model.
Regarding claim 34, Pacheco teaches wherein the processor is configured to determine a desired position for the additional location and/or a desired orientation for the additional angle ([0061] The user, the processing unit 102, or the clinician based on information or recommendations presented on a display by the processing unit may determine in step 232 whether an additional stimulation location (e.g., an additional pacemaker lead) would be desirable).
Regarding claim 35, Pacheco teaches wherein the processor is configured for indicating the desired position and/or the desired orientation to a user ([0062] If an additional stimulation location is desired, an additional stimulation location may be inserted by the insertion unit 114. Then activation for the situation with the original stimulation location and the added virtual stimulation location may be determined again in step 226, and synchronicity may be recalculated in step 222. On the basis of the synchronicity map, the processing unit 102 may determine in step 230 whether the additional virtual stimulation location resulted in optimum synchronicity. If the optimum synchronicity has not been reached, the method proceeds to step 232, in which it is determined whether an extra virtual stimulation location should be added, or if a virtual stimulation location should be moved or removed, with respect to the timing parameters. In such a case, the process may be repeated one or more times).
Regarding claim 36, Pacheco teaches wherein the processor is configured to cause the robot to position the ultrasound probe(s) to the desired position and/or the desired orientation ([0058] the processing unit 102 may determine whether the artificial stimulation location or virtual stimulation location resulted in optimal activation and synchronicity in step 230. If so, the processing unit may calculate optimal stimulation locations for a patient's heart in step 234).
Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Stuebe as applied to claims 1 and 26 above, and further in view of Nikolov (U.S. Patent No. 20090254134A1).
Regarding claim 3, Pacheco in view of Stuebe fails to teach wherein at least one of the electrodes includes an ultrasound probe.
However, Nikolov teaches the electrode/ultrasound probe is illustrated in FIG. 2A. The body of the probe assembly may have a stimulating and/or recording electrodes and/or ultrasound transducers [0024].

    PNG
    media_image3.png
    245
    459
    media_image3.png
    Greyscale

Pacheco in view of Stuebe and Nikolov are considered analogous because both involve obtaining data from electrodes as well as ultrasound probes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an electrode and ultrasound probe into one single unit.
Regarding claim 29, Pacheco in view of Stuebe fails to teach wherein at least one of the electrodes includes an ultrasound probe.
However, Nikolov teaches the electrode/ultrasound probe is illustrated in FIG. 2A. The body of the probe assembly may have a stimulating and/or recording electrodes and/or ultrasound transducers [0024].
Pacheco in view of Stuebe and Nikolov are considered analogous because both involve obtaining data from electrodes as well as ultrasound probes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an electrode and ultrasound probe into one single unit.
Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Stuebe as applied to claim 26 above, and further in view of Van Dam (U.S. Patent No 20170071492A1).
Regarding claim 39, Pacheco in view of Stuebe fails to teach wherein the processor is configured to select a non-patient-specific three-dimensional anatomical model of the heart and torso on the basis of at least one of gender, age, weight, body length, chest circumference, frame size, and body-mass-index.
However, Van Dam teaches the method can then include selecting, from the plurality of 3D anatomical models in the database, the 3D anatomical model showing closest conformity to the torso of the subject. The selection may be made on the basis of parameters, such as gender, age, weight, body length, chest circumference, frame size, BMI, etc.
Pacheco in view of Stuebe and Van Dam are considered analogous because both disclose methods of imaging and modeling electrical activity in the heart. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use various sources of demographic data in order to adapt a non-patient specific model and make it more specific to the patient in question.
Regarding claim 41, Pacheco in view of Stuebe fails to teach wherein the processor is configured to scale the three-dimensional image to the obtained non-patient-specific three- dimensional anatomical model and/or scale the obtained non-patient-specific three-dimensional anatomical model to the three-dimensional image.
However, Van Dam teaches the 3D anatomical model can be scaled so as to have the outer surface of the 3D anatomical model correspond with the outer surface of the torso of the subject as obtained from the 3D image [0017].
Pacheco in view of Stuebe and Van Dam are considered analogous because both disclose methods of imaging and modeling electrical activity in the heart. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to scale the derived model in a way to make it more specific to the patient in question.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albert (U.S. Patent No 20140194760A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu (U.S. Patent No 20100268059A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altmann (U.S. Patent No 20090148012A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He (U.S. Patent No 20070270703A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.V.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793